                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                  NO. 5:20-CR-00418-D-2



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.


  TRAVIS KEVIN HILL



       On motion of the Defendant, Travis Kevin Hill, and for_ good cause shown, it is hereby

ORDERED that [DE 63] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       ITIS SO ORDERED.

       This __lf2._ day of December, 2020.




                                    United States District Judge




           Case 5:20-cr-00418-D Document 65 Filed 12/16/20 Page 1 of 1
